Stockton, J.-
l. The witness, Stephenson, answered, that he could “guess very .nearly the amount of goods Ohand-*250ler & Bell had in their store room, at the time of the assignment,” and the district court decided, that if the witness knew the amount, he might state it; but that he could not give any opinion upon the subject. Even if the ruling of the district court was erroneous, which we do not decide, the testimony was in no sense so important or material, that its rejection could have prejudiced the rights of the defendant, or should now call for a reversal of the judgment.
2. So, we think, the question asked the same witness, “ whether a cellar was a proper place to store goods,” was properly'ruled out, as immaterial and irrelevant to the issue.
3. The district court, we think, properly ruled that the declarations of Chandler & Bell as to the amount of goods on hand, made after the execution of the assignment, could not be received in evidence.
4. It was immaterial and irrelevant to the issue, whether the plaintiffj as assignee of Chandler & Bell, had or had not reported to the district court, the amount and condition of the assets in his hands; and the testimony of Hoxie on that subject, was properly excluded. A breach of trust, or violation of duty by the assignee, does not affect the question of the validity of the assignment.
5. The question as to the credit of Chandler & Bell in New York, at the time the assignment was made, was irrelevant to the issue, and the question asked the witness, Newton, on that subject, was properly ruled out.
6. The instructions of the court to the jury, were to the effect that if Chandler & Bell, at the time of the assignment, thought they were insolvent, although in fact they may not have been so, the assignment, if it was made in good faith, is sufficient; and if at the time they were unable to pay their debts according to the usage of trade, or were unable to proceed in their business, without some general arrangement with their creditors, or some indulgence, by way of extension of time of payment, then they were insolvent, and could rightfully make an assignment for the *251benefit of creditors. The court further directed the jury, that the fact that some of the goods assigned were sold on credit, by the agents and servants of the plaintiff, after the assignment, was not sufficient to vitiate the same. And that the fact that Chandler, one of the grantors in the deed of assignment, was engaged in the store-house, in the capacity of clerk, was not, of itself, evidence of fraud in making the assignment.
The charge of the court in which these instructions are embodied, was excepted to by the defendant. We think, however, that the court has not erred in its charge, and that the instructions, as given,.were unexceptionable.
Judgment affirmed.